         Case 2:21-cv-04024-MSG Document 14 Filed 09/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ALICIA GEERLINGS, et al.,
                                                    Civil Action
                        Plaintiffs,
                                                    No. 21-cv-4024
                 v.

 TREDYFFRIN/EASTTOWN SCHOOL
 DISTRICT,

                        Defendant.

                                              ORDER

       AND NOW, this 15th day of September, 2021, it is hereby ORDERED that Plaintiffs shall

file a response to Defendant’s “Motion to Exclude the Testimony of Shannon Grady” (ECF No.

12) no later than Friday, September 17, 2021 at 5:00 p.m. Upon receipt and review of Plaintiffs’

response, I will decide: (1) whether to hold a hearing on Defendant’s Motion to Exclude, and (2)

whether to issue an expedited schedule for expert discovery.

       It is FURTHER ORDERED that Plaintiffs’ response shall address the following:

       Defendant’s Motion to Exclude comes in the context of Plaintiffs’ request for interim

injunctive relief that I set aside the directive issued by the Pennsylvania Secretary of Health

requiring students to wear masks in school. In considering whether to grant interim injunctive

relief, I must consider: the likelihood that Plaintiffs will succeed on the merits of their claims, the

irreparable harm Plaintiffs may suffer in the interim, the balance of equities between the parties,

and the public interest. Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205, 210 (3d Cir.

2014). As I understand Plaintiffs’ claims in this lawsuit, they are:

       1. The Pennsylvania Secretary of Health lacked authority to require students to wear

           masks in schools;
          Case 2:21-cv-04024-MSG Document 14 Filed 09/15/21 Page 2 of 2




        2. The requirement to wear masks in schools infringes the ability of Plaintiffs and their

            children to practice their respective religions; and

        3. Defendant cannot require students to wear masks because masks are a medical device

            that must first be approved by the FDA.

        Plaintiffs’ response to Defendant’s Motion to Exclude shall clearly explain how Ms.

Grady’s testimony, if accepted, would help Plaintiffs establish: (1) the elements necessary for

interim injunctive relief (likelihood of success, irreparable harm, balance of equities, and public

interest); and (2) Plaintiffs’ claims in this lawsuit.



                                                BY THE COURT:


                                                /s/ Mitchell S. Goldberg
                                                MITCHELL S. GOLDBERG, J.
